38 U.S. 157 (1839)
13 Pet. 157
THE OCEAN INSURANCE COMPANY, PLAINTIFFS IN ERROR,
vs.
WILLIAM POLLEYS, DEFENDANT IN ERROR.
Supreme Court of United States.

*158 The defendant prosecuted this writ of error. The case was argued by Mr. Fletcher for the plaintiffs, and by Mr. Webster for the defendant.
*161 Mr. Justice STORY delivered the opinion of the Court.
This is a writ of error to the Supreme Judicial Court of the state of Maine. The original action was assumpsit on a policy of insurance, dated the 17th of June, 1833, whereby the Ocean Insurance Company insured three thousand dollars on the schooner Mary, owned by Polleys, at sea or in port, for the term of one year, commencing the risk on the 11th of July, 1833, at noon, and ending the 11th of July, 1834, at noon. The schooner was totally lost by the perils of the sea on the 10th of June, 1834, while the policy was in force. At the trial, on the general issue, it appeared in evidence that a sloop was built in 1816, and enrolled by the name of Sophronia, and was again enrolled in the customhouse in Portland, by the same name on the 24th of March, 1822. The schooner Mary was built upon the keel, floor timbers, and naval timbers of the said sloop Sophronia, the size was enlarged nearly twelve tons, and the name of Mary was given to her after being so enlarged; and this was known to the Insurance Company at the time of executing the policy. A certificate of one Mark Leavit was procured by Polleys, and presented to the customhouse to obtain an enrolment of the schooner Mary, without any fraudulent intent to deceive or defraud, but with *162 fair and honest intentions, as the jury believed. But the enrolment of the Sophronia was not first surrendered and delivered up at the customhouse before the issuing of the enrolment of the Mary, on the 3d of June, 1833. Upon these facts, which appear upon the bill of exceptions taken at the trial, the counsel for the Insurance Company objected to the admission in evidence of the said enrolment of the Mary of the 3d of June, 1833, as contrary to the laws of the United States; but the Judge who sat at the trial overruled the objection, and the enrolment was admitted. The same counsel further insisted that the said schooner on the voyage on which she was lost, was sailing under circumstances rendering her liable to forfeiture for a violation of the laws of the United States; and that therefore a policy on a vessel pursuing such a voyage, was not valid, or legal and binding. But the said Judge also overruled this objection as insufficient to bar the action. Other points arose at the trial, upon which, however, it is unnecessary for us to dwell; because they are in no shape cognizable by this Court in the exercise of its appellate jurisdiction over the judgments and decrees of the state Courts, under the 25th section of the judiciary act of 1789, ch. 20. The jury found a verdict for the plaintiff, (Polleys,) which was confirmed by the whole Court; and judgment passed thereon accordingly for him.
Two questions have been argued before us. The first is, whether upon the face of the record any case is made out for the exercise of the appellate jurisdiction of this Court under the 25th section of the act of 1789, ch. 20. The next is, whether the state Court has in fact misconstrued the laws of the United States, upon the points in controversy at the trial to the prejudice of the Insurance Company.
In our judgment it is wholly unnecessary to consider the last question, because we are of opinion that upon the face of the record no case is shown for the exercise of the appellate jurisdiction of this Court. The only clause of the 25th section of the judiciary act of 1789, ch. 20, conferring this appellate jurisdiction, which is applicable to the present case, is, that where there is drawn in question in the state Court the construction of a clause of a statute of the United States, and the decision of the state Court is against the title, right, privilege or exemption set up or claimed by either party, under that clause of the statute; the settled construction of this Court is, that to bring any case within the reach of the 25th section, it must appear upon the face of the record of the state Court, either by express terms, or by clear and necessary intendment, that the question did actually arise in the state Court, not that it might have arisen, or have been applicable to the case; and that the question was actually decided, not that it might have been decided by the state Court, against the title, right, or privilege, or exemption set up by the party. If therefore the decision made by the state Court is upon the face of this record entirely consistent with the construction of the statute contended for by the party appellant, no case is made out for the exercise of the appellate jurisdiction of this Court.
*163 Let us now apply this doctrine to the circumstances of the present case. The first objection was to the admission of the enrolment of the Mary as evidence to the jury upon the ground that it was "contrary to the laws of the United States;" meaning, undoubtedly, that it was obtained contrary to the requirements of the act of Congress concerning the registering and recording of ships or vessels, passed on the 31st of December, 1792, ch. 45. That act, in the 14th section, provides, among other things, that when any ship or vessel which shall have been registered pursuant to the act, shall be altered in form or burden by being lengthened or built upon, or from one denomination to another, by the mode or method of riging or fitting, the ship or vessel shall be registered anew by her former name; otherwise she shall cease to be deemed a ship or vessel of the United States: and upon her being registered anew, the former certificate of registry is to be delivered up to the collector: and if not so delivered up, except where it is destroyed or lost or unintentionally mislaid, the owner is made liable to the forfeiture of five hundred dollars. Now, it is observable, that the present policy contains no warranty or representation of the national character of the Mary; and therefore the only assignable reason for offering the new enrolment, (as it is called,) meaning the new certificate of registry, in evidence was to establish the ownership of the vessel to be in Polleys. For this purpose it was clearly admissible, however irregularly or wrongfully this enrolment may have been obtained at the customhouse. The Court, might, therefore, very properly have admitted the paper in evidence for this purpose, and, for aught that appears on the record, actually did so, without in the slightest degree contesting that it had been obtained contrary to the laws of the United States. In this view, as a matter of evidence proper for the consideration of the jury on the question of ownership, it is clear, that the decision does not fall within the appellate jurisdiction of this Court, under the 25th section of the act of 1789, already referred to.
Then as to the other point. The objection made by the counsel for the Insurance Company was, that the schooner (Mary,) on the voyage on which she was lost, was sailing under circumstances rendering her liable to forfeiture for a violation of the laws of the United States; and that therefore a policy on a vessel pursuing such a voyage was not valid, or legal and binding. But the Judge also overruled this objection, as insufficient to bar the action. The objection was founded on the 27th section of the ship registry act of 1792, ch. 45, above referred to; which declares, that if any certificate of registry or record shall be fraudulently or knowingly used for any ship or vessel not then actually entitled to the benefit thereof, according to the true intent of this act, such ship or vessel shall be forfeited to the United States, with her tackle, apparel, and furniture. The objection then, as insisted on by the counsel for the Insurance Company, involved two distinct propositions. The first was, that the schooner was sailing on the voyage under circumstances which rendered her liable to forfeiture. The second was, that the policy on *164 her was therefore void. Now, the first might have been most fully admitted by the Court, and yet the second have been denied, upon the ground that the policy was a lawful contract in itself, and only remotely connected with the illegal use of the certificate of registry; and in no respect designed to aid, assist, or advance any such illegal purpose. We all know that there are cases where a contract may be valid, notwithstanding it is remotely connected with an independent illegal transaction, which, however, it is not designed to aid or promote. The case of Armstrong vs. Toler, 11 Wheat. R. 258, presented a question of this sort, and was decided in favour of such a contract. But cases might easily be put, where the doctrine itself would admit of a far more simple and easy illustration. Suppose the Mary had been repaired in port, and the shipwrights had known the circumstances under which she had obtained the new certificate of registry; would they in consequence of such knowledge alone, have lost their title to recover for their own work and labour? Suppose a vessel had been actually forfeited by some antecedent illegal act, are all contracts for her future employment void; although there is no illegal object in view, and the forfeiture may never be enforced?
In order to bring the present case within the jurisdiction of this Court, it must clearly appear on the face of the record that the state Court did decide against the construction of the laws of the United States, insisted on by the Insurance Company: for if the Court did decide in favour of that construction, and yet held the policy valid upon other grounds consistently with that decision, we have nothing to do with the latter point, and have no right to inquire, whether it was a just application of the general principles of commercial law, or not. Now, so far is it from appearing on the face of the record, that the state Court decided against the construction of the laws of the United States, insisted on by the Insurance Company; that the contrary may be fairly inferred from the language of the Court in overruling the objection. The objection was overruled as "insufficient to bar the action;" that is, the action on the policy was still maintainable, notwithstanding the Mary "was sailing under circumstances rendering her liable to forfeiture for a violation of the laws" of the United States.
In the exercise of the appellate jurisdiction of this Court over the decisions of state Courts, we are not at liberty to resort to forced inferences and conjectural reasonings, or possible or even probable suppositions of the points raised and actually decided by those Courts. We must see plainly that the decision was either directly made of some matter within the purview of the 25th section of the act of 1798; or that the decision could not have been what it was without necessarily involving such matter. In the present case we can arrive upon the record at no such conclusion. The consequence is, that the cause must be dismissed for want of jurisdiction.
We have been furnished with a copy of the opinion of the learned Judges in the state Court in this very case; and we are gratified in *165 finding that it abundantly confirms the deductions which we have drawn from the record. But it is proper to add, that that opinion, if it had been otherwise, could not have had any influence upon our present opinion; since it constitutes no part of the record; and it is to the record, and the record only, that we can resort to ascertain our appellate jurisdiction in cases of this sort.
The writ of error is accordingly dismissed for want of jurisdiction.